DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.

Response to Amendment
	The amendment filed 05/27/2021 has been entered. Claims 1-42 remain pending in the application. 

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/27/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 1, 4 and 6-7 are objected to because of the following informalities:
Claim 1, line 21, "the rotation" has been replaced with -rotation-.
Claim 4, line 18, "containing the" has been replaced with -containing a-.
Claim 4, line 20, "containing a" has been replaced with -containing the-.
Claim 6, line 3, "an upright" has been replaced with -the upright-.
Claim 6, line 4, "an inverted" has been replaced with -the inverted-.
Claim 7, line 21, "the rotation" has been replaced with -rotation-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Holcombe (US 3403568 A).
Regarding claim 1, Evo discloses a gearbox (see attached NPL Fig. 1, 1), comprising: a gearbox housing (see attached NPL, 2) having an exterior and an interior; a longitudinally oriented input shaft (see attached NPL Fig. 2, 3) having a first end located exterior to the gearbox housing for receiving a rotational force from an engine; a gear drive train including a first shaft (see attached NPL Fig. 1, 4) located within the interior of the gearbox housing for receiving the rotational force from the input shaft, an a second shaft (see attached NPL Fig. 1, 5) located within the interior of the gearbox housing for receiving the rotational force from the first shaft, and a plurality of meshed gear pairs (see attached NPL Fig. 1, 6) mounted on the first shaft and the second shaft within the gearbox housing, the first shaft and second shaft each being laterally oriented perpendicular to the longitudinally oriented input shaft; means (see attached NPL Fig. 1, 7) for selectively engaging one of said plurality of meshed gear pairs for transmitting the rotational force from the first shaft to the second shaft; at least one output shaft (see attached NPL Fig. 1, 8) for receiving the rotational force from the second shaft to drive wheels. Evo fails to disclose a fast-change gear assembly mounted on the exterior of the gearbox housing and interposed in the gear drive train, the fast-change gear assembly including a driving gear mounted on a driving shaft for receiving the rotational force from the input shaft, and a driven gear mounted on a driven shaft for transmitting the rotational force to the first shaft, the driving gear and the driven gear each having gear teeth in a meshing relationship; 3Application No.: 16/168,957Docket No.: 132232-20012 the driving gear rotationally coupled to the driving shaft so as to rotate with the rotation of the driving shaft, and translationally uncoupled to the driving shaft to permit removal of the driving gear; and the driven gear rotationally coupled to the driven shaft so as to rotate the driven shaft upon rotation of the driven gear, and translationally uncoupled to the driven shaft to permit removal of the driven gear. However, Holcombe teaches a fast-change gear assembly (31, 33) mounted on the exterior of the gearbox housing and interposed in the gear drive train (see Fig. 1), the fast-change gear assembly including a driving gear (31) mounted on a driving shaft (19) for receiving rotational force, and a driven gear (33) mounted on a driven shaft (35) for transmitting rotational force, the driving gear and the driven gear each having gear teeth in meshing relationship (see Fig. 1); the driving gear rotationally coupled to the driving shaft so as to rotate with the rotation of the driving shaft, and translationally uncoupled to the driving shaft to permit removal of the driven gear (see column 2 lines 57-59, wherein secured by splines to the end of the intermediate shaft 19 and located within the end housing 20 is a spur gear 31); and the driven gear rotationally coupled to the driven shaft so as to rotate the driven shaft upon rotation of the driven gear, and translationally uncoupled to the driven shaft to permit removal of the driven gear (see column 2 lines 64-65, wherein the second spur gear is splined and secured to drive shaft 35). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with a fast change gear assembly, as taught by Holcombe, to change the direction of power flow and may be utilized to provide different overall transmission ratios (see column 2 lines 68-70). As a result of the combination, the following limitations would necessarily result: a driving (Holcombe, 19) shaft for receiving the rotational force from the input shaft (Evo, see attached NPL Fig. 2, 3); and a driven shaft (Holcombe, 35) for transmitting the rotational force to the first shaft (Evo, see attached NPL Fig. 1, 4).
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the fast-change gear assembly (Holcombe, 31, 33) is contained in an ancillary housing (Holcombe, 20) mounted on the exterior of the gearbox housing (Evo, see attached NPL Fig. 1, 2), and a cover plate (Holcombe, 28) overlays the driving gear (Holcombe, 31) and driven gear (Holcombe, 33) and is removably fastened to the ancillary housing (Holcombe, via 42), the cover plate constraining translation movement of the driving gear and the driven gear when fastened to the ancillary housing (Holcombe, via 25, 37).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the gearbox housing (Evo, see attached NPL Fig. 1, 2) has a first exterior face (Evo, see attached NPL Fig. 1, near 4) and a second face (see attached NPL Fig. 1, 9), and the fast-change gear assembly (Holcombe, 31, 33) is mounted on the first exterior face (Evo, see attached NPL Fig. 1, near 4).
Regarding claim 8, Evo discloses the gearbox (see attached NPL Fig. 1, 2) is adapted to permit removal of the longitudinally oriented input shaft (see attached NPL Fig. 2, 3) through the second face (see attached NPL Fig. 1-6, during disassembly of the gearbox when all gears and components are removed from the output shaft, the output shaft can be removed through the second face or opposite the second face). MPEP 2112(V) states "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977).
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a removable bearing (Holcombe, 25) that secures the second end of the longitudinally oriented input shaft (Holcombe, shaft of 47) in an inserted position within the interior of the gearbox housing (Holcombe, Fig. 1), to permit removal of the longitudinally oriented input shaft upon removal of the removable bearing (Holcombe, Fig. 1, removal of the bearing 25 would be required to permit removal of the input shaft).
Regarding claim 10, Evo discloses an externally splined fitting on the first end of the longitudinally oriented input shaft (see attached NPL Fig. 2, splined fitting on 3).
Regarding claim 11, Evo fails to disclose the driving shaft and the driven shaft of the fast-change gear assembly are each longitudinally oriented. However, Holcombe teaches the driving shaft (19) and the driven shaft (35) of the fast-change gear assembly (31, 33) are each longitudinally oriented (parallel to input shaft 47). It would have been obvious to one having ordinary skill in the art as of 
Regarding claim 12, the combination of claim 11 elsewhere above would necessarily result in the following limitations: the driving shaft (Holcombe, 19) is a second end of the longitudinally oriented input shaft (Holcombe, shaft of 47).
Regarding claim 13, the combination of claim 11 elsewhere above would necessarily result in the following limitations: the driving gear (Holcombe, 31) is secured by splines to the second end of the longitudinally oriented input shaft to permit movement of the longitudinally oriented input shaft relative to the driving gear (see column 2 lines 57-59, wherein secured by splines to the end of the intermediate shaft 19 and located within the end housing 20 is a spur gear 31).
Regarding claim 14, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a removable bearing (Holcombe, 25) that secures the second end of the longitudinally oriented input shaft (Holcombe, shaft of 47) in an inserted position within the interior of the gearbox housing (Holcombe, Fig. 1), to permit removal of the longitudinally oriented input shaft upon removal of the removable bearing (Holcombe, Fig. 1, removal of the bearing 25 would be required to permit removal of the input shaft).
Regarding claim 15, Evo discloses the at least one output shaft (see attached NPL Fig. 1, 8) comprises a first output shaft and a second output shaft (see attached NPL Fig. 2, 10) in an opposed relationship with the first output shaft, and the gearbox includes a differential gear assembly (see attached NPL Fig. 1, 11) for receiving the rotational force from the second shaft and transmitting such rotational force to at least one of the first output shaft and the second output shaft (see attached NPL Fig. 1).
Regarding claim 16, Evo discloses the first output shaft and the second output shaft (see attached NPL Fig. 1 and 2, 8, 11) are each laterally oriented perpendicular to the longitudinally oriented input shaft (see attached NPL Fig. 2, 3).
Regarding claim 22, Evo discloses each of the gears of each of the plurality of meshed gear pairs is a helical gear (see attached NPL Fig. 1, 6).

Claim 4, 25-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Abe (US 20170219081 A1).
Regarding claim 4, Evo discloses a gearbox housing (see attached NPL, 2) having an exterior and an interior; a longitudinally oriented input shaft (see attached NPL Fig. 2, 3) having a first end located exterior to the gearbox housing for receiving a rotational force from an engine; a gear drive train including a first shaft (see attached NPL Fig. 1, 4) located within the interior of the gearbox housing for receiving the rotational force from the input shaft, an a second shaft (see attached NPL Fig. 1, 5) located within the interior of the gearbox housing for receiving the rotational force from the first shaft, and a plurality of meshed gear pairs (see attached NPL Fig. 1, 6) mounted on the first shaft and the second shaft within the gearbox housing, the first shaft and second shaft each being laterally oriented perpendicular to the longitudinally oriented input shaft; means (see attached NPL Fig. 1, 7) for selectively engaging one of said plurality of meshed gear pairs for transmitting the rotational force from the first shaft to the second shaft; at least one output shaft (see attached NPL Fig. 1, 8) for receiving the rotational force from the second shaft to drive wheels; wherein the meshed gear pairs mounted on the first shaft and the second shaft are approximately symmetrically distributed about a longitudinal vertical plane containing the centerline of the input shaft (see attached NPL Fig. 1, wherein gear pairs are provided in the covered portion of the gearbox, and see Fig. 6, wherein the input shaft support is provided in the center of the gearbox); the output shaft is separated a vertical distance from a horizontal plane containing a centerline of the input shaft (see attached NPL Fig. 2, wherein the output shaft is provided above the input shaft). Evo fails to disclose the gearbox housing includes a plurality of mounting location fixtures that are symmetrically disposed above and below a lateral plane containing the axial centerline of the input shaft and around such axial centerline to permit mounting the gearbox to the a* engine in either an upright or inverted position. However, Abe teaches the gearbox housing (see Fig. 1, 10) includes a plurality of mounting location fixtures (see Fig. 7, 34s, 36s) that are symmetrically disposed above and below a lateral plane containing the axial centerline of the input shaft (see Fig. 7, wherein 34s and 36s are symmetrically disposed above and below a lateral plane along the Z axis passing through shaft 14) and around such axial centerline to permit mounting the gearbox to an engine in either an upright or inverted position (see paragraph [0050], wherein as particularly clearly shown in FIG. 7 or 8, the counterpart member-contact surface 34p is parallel to the output-side bottom surface P3b (or the output-side top surface P2b) that is the vertical installation surface; in other words, the installation surface is P2b when installed using 36s, and the installation surface is P3b when installed using 34s, i.e., inverted). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with symmetrical mounting location fixtures, as taught by Abe, to further reduce the weight of a casing while maintaining characteristics in which a plurality of surfaces can be used as an installation surface (see paragraph [0019]).
Regarding claim 25, Evo discloses the at least one output shaft (see attached NPL Fig. 1, 8) comprises a first output shaft and a second output shaft (see attached NPL Fig. 2, 10) in an opposed relationship with the first output shaft, and the gearbox includes a differential gear assembly (see attached NPL Fig. 1, 11) for receiving the rotational force from the second shaft and transmitting such rotational force to at least one of the first output shaft and the second output shaft (see attached NPL Fig. 1).
Regarding claim 26, Evo discloses the first output shaft and the second output shaft (see attached NPL Fig. 1 and 2, 8, 11) are each laterally oriented perpendicular to the longitudinally oriented input shaft (see attached NPL Fig. 2, 3).
Regarding claim 32, Evo discloses each of the gears of each of the plurality of meshed gear pairs is a helical gear (see attached NPL Fig. 1, 6).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Abe (US 20170219081 A1) and Susa.
Regarding claim 5, Evo fails to disclose an oil pump mounted on the gearbox housing, the oil pump having an output port and a return port; a first oil line and a second oil line to conduct oil flow between the gearbox housing and the oil pump; the output port adapted to be serially removably connected to the first oil line and to the second oil line; and the return port adapted to be serially removably connected to the first oil line and to the second oil line. However, Susa teaches an oil pump (see figure), the oil pump having an output port (right side port in the figure) and a return port (left side port in the figure). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with an oil pump, as taught by Susa, to circulate oil from one location within the gearbox to another location. As a result of the combination, the following limitations would necessarily result:  the oil pump (Susa, figure) mounted on the gearbox housing (Evo, 2), a first oil line and a second oil line to conduct oil flow between the gearbox housing and the oil pump (to connect the inlet port and the outlet port of the pump to the gearbox, first and second oil lines would be inherently provided); the output port adapted to be serially removably connected to the first oil line and to the second oil line; and the return port adapted to be serially removably connected to the first oil line and to the second oil line (see Specification, wherein both ports are 3/8” BSPP, in other words, the first and second oil lines can be attached to the inlet port or the outlet port).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Abe (US 20170219081 A1) and Poster (US 20180087656 A1).
Regarding claim 6, Evo fails to disclose a first oil level view port disposed on the gearbox housing to permit viewing the oil level when the gearbox is in an upright position; and a second oil level view port disposed on the gearbox housing to permit viewing the oil level when the gearbox is in an inverted position. However, Poster teaches a first oil level view port (see Fig. 4, 306) disposed on the gearbox housing (302) to permit viewing the oil level when the gearbox is in an upright position (306 is disclosed as an oil lever gauge). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with an oil lever view port, as taught by Poster, to provide an indicium of a level of the lubrication fluid in the housing (see paragraph [0009]). Poster fails to disclose a second oil level view port disposed on the gearbox housing to permit viewing the oil level when the gearbox is in an inverted position. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, providing multiple view ports does not produce a new and unexpected result. Further motivation exists for providing multiple view ports since one of ordinary skill in the art would have known that multiple view ports allows viewing of the oil level at different portions of the gearbox.

Claim 7 and 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Holcombe (US 3403568 A) and Krapf.
Regarding claim 7, Evo discloses a gearbox housing (see attached NPL, 2) having an exterior and an interior; a longitudinally oriented input shaft (see attached NPL Fig. 2, 3) having a first end located exterior to the gearbox housing for receiving a rotational force from an engine; a gear drive train including a first shaft (see attached NPL Fig. 1, 4) located within the interior of the gearbox housing for receiving the rotational force from the input shaft, an a second shaft (see attached NPL Fig. 1, 5) located within the interior of the gearbox housing for receiving the rotational force from the first shaft, and a plurality of meshed gear pairs (see attached NPL Fig. 1, 6) mounted on the first shaft and the second shaft within the gearbox housing, the first shaft and second shaft each being laterally oriented perpendicular to the longitudinally oriented input shaft; means (see attached NPL Fig. 1, 7) for selectively engaging one of said plurality of meshed gear pairs for transmitting the rotational force from the first shaft to the second shaft; at least one output shaft (see attached NPL Fig. 1, 8) for receiving the rotational force from the second shaft to drive wheels. Evo fails to disclose a fast-change gear assembly mounted on the exterior of the gearbox housing and interposed in the gear drive train, the fast-change gear assembly including a driving gear mounted on a driving shaft for receiving the rotational force from the input shaft, and a driven gear mounted on a driven shaft for transmitting the rotational force to the first shaft, the driving gear and the driven gear each having gear teeth in a meshing relationship; 3Application No.: 16/168,957Docket No.: 132232-20012 the driving gear rotationally coupled to the driving shaft so as to rotate with the rotation of the driving shaft, and translationally uncoupled to the driving shaft to permit removal of the driving gear; and the driven gear rotationally coupled to the driven shaft so as to rotate the driven shaft upon rotation of the driven gear, and translationally uncoupled to the driven shaft to permit removal of the driven gear. However, Holcombe teaches a fast-change gear assembly (31, 33) mounted on the exterior of the gearbox housing and interposed in the gear drive train (see Fig. 1), the fast-change gear assembly including a driving gear (31) mounted on a driving shaft (19) for receiving rotational force, and a driven gear (33) mounted on a driven shaft (35) for transmitting rotational force, the driving gear and the driven gear each having gear teeth in meshing relationship (see Fig. 1); the driving gear rotationally coupled to the driving shaft so as to rotate with the rotation of the driving shaft, and translationally uncoupled to the driving shaft to permit removal of the driven gear (see column 2 lines 57-59, wherein secured by splines to the end of the intermediate shaft 19 and located within the end housing 20 is a spur gear 31); and the driven gear rotationally coupled to the driven shaft so as to rotate the driven shaft upon rotation of the driven gear, and translationally uncoupled to the driven shaft to permit removal of the driven gear (see column 2 lines 64-65, wherein the second spur gear is splined and secured to drive shaft 35). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with a fast change gear assembly, as taught by Holcombe, to change the direction of power flow and may be utilized to provide different overall transmission ratios (see column 2 lines 68-70). As a result of the combination, the following limitations would necessarily result: a driving (Holcombe, 19) shaft for receiving the rotational force from the input shaft (Evo, see attached NPL Fig. 2, 3); and a driven shaft (Holcombe, 35) for transmitting the rotational force to the first shaft (Evo, see attached NPL Fig. 1, 4). Evo in view of Holcombe fail to disclose the fast-change gear assembly adapted to receive an idler gear between the driving gear and the driven gear to reverse the direction of rotation of the driven gear. However, Krapf teaches an idler gear (see Fig. 1, 20) between the driving gear (18) and the driven gear (22) to reverse the direction of rotation of the driven gear (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo in view of Holcombe with an idler gear between the driving gear and the driven gear, as taught by Krapf, to give a permanent change to the direction of rotation of the output shaft.
Regarding claim 35, the combination of claim 7 elsewhere above would necessarily result in the following limitations: the gearbox housing (Evo, see attached NPL Fig. 1, 2) has a first exterior face (Evo, see attached NPL Fig. 1, near 4) and a second face (see attached NPL Fig. 1, 9), and the fast-change gear assembly (Holcombe, 31, 33) is mounted on the first exterior face (Evo, see attached NPL Fig. 1, near 4). 
Regarding claim 36, Evo discloses the gearbox (see attached NPL Fig. 1, 2) is adapted to permit removal of the longitudinally oriented input shaft (see attached NPL Fig. 2, 3) through the second face (see attached NPL Fig. 1-6, during disassembly of the gearbox when all gears and components are removed from the output shaft, the output shaft can be removed through the second face or opposite the second face). MPEP 2112(V) states "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Regarding claim 37, the combination of claim 7 elsewhere above would necessarily result in the following limitations: a removable bearing (Holcombe, 25) that secures the second end of the longitudinally oriented input shaft (Holcombe, shaft of 47) in an inserted position within the interior of the gearbox housing (Holcombe, Fig. 1), to permit removal of the longitudinally oriented input shaft upon removal of the removable bearing (Holcombe, Fig. 1, removal of the bearing 25 would be required to permit removal of the input shaft). 
Regarding claim 38, Evo discloses an externally splined fitting on the first end of the longitudinally oriented input shaft (see attached NPL Fig. 2, splined fitting on 3). 
Regarding claim 39, Evo fails to disclose the driving shaft and the driven shaft of the fast-change gear assembly are each longitudinally oriented. However, Holcombe teaches the driving shaft (19) and the driven shaft (35) of the fast-change gear assembly (31, 33) are each longitudinally oriented (parallel to input shaft 47). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with longitudinally oriented driving and driven shafts, as taught by Holcombe, to reduce the dimensions of the gearbox perpendicular to the input shaft such that the gearbox can be used in different spacing requirements. 
Regarding claim 40, the combination of claim 39 elsewhere above would necessarily result in the following limitations: the driving shaft (Holcombe, 19) is a second end of the longitudinally oriented input shaft (Holcombe, shaft of 47). 
Regarding claim 41, the combination of claim 39 elsewhere above would necessarily result in the following limitations: the driving gear (Holcombe, 31) is secured by splines to the second end of the longitudinally oriented input shaft to permit movement of the longitudinally oriented input shaft relative to the driving gear (see column 2 lines 57-59, wherein secured by splines to the end of the intermediate shaft 19 and located within the end housing 20 is a spur gear 31). 
Regarding claim 42, the combination of claim 7 elsewhere above would necessarily result in the following limitations: a removable bearing (Holcombe, 25) that secures the second end of the longitudinally oriented input shaft (Holcombe, shaft of 47) in an inserted position within the interior of the gearbox housing (Holcombe, Fig. 1), to permit removal of the longitudinally oriented input shaft upon removal of the removable bearing (Holcombe, Fig. 1, removal of the bearing 25 would be required to permit removal of the input shaft).

Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Holcombe (US 3403568 A) and Mizuno (US 20150276053 A1).
Regarding claim 19, Evo fails to disclose the means for selectively engaging one of said plurality of meshed gear pairs for transmitting the rotational force from the first shaft to the second shaft comprises a rotatable selector drum. However, Mizuno teaches the means for selectively engaging one of said plurality of meshed gear pairs (see Fig. 4, M1-M7) for transmitting the rotational force from the first shaft (31) to the second shaft (31) comprises a rotatable selector drum (see Fig. 6, 74). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with a rotatable selector drum, as taught by Mizuno, to provide a variable speed drive for an internal combustion engine including a shift motor, where an inputting mechanism and an operation mechanism are disposed on the same side on the outer side of a transmission case, wherein a shifting operation can be carried out with a high degree of accuracy at a high speed (see paragraph [0011]).
Regarding claim 20, the combination of claim 19 elsewhere above would necessarily result in the following limitations: a lever arm (see Fig. 6, 79) mounted on an axis of the rotatable selector drum (74) to rotate the rotatable selector drum (see Fig. 6).
Regarding claim 21, the combination of claim 19 elsewhere above would necessarily result in the following limitations: an electrical solenoid (see Fig. 6, 51) to move the lever arm (79) and rotate the rotatable selector drum (74).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Holcombe (US 3403568 A) and Park (US 9109675 B2).
Regarding claim 23, Evo fails to disclose the plurality of meshed gear pairs comprises six meshed gear pairs. However, Park teaches the plurality of meshed gear pairs comprises six meshed gear pairs (see Fig. 1, R, 1, 4, 5, 6, 13-1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with six meshed gear pairs, as taught by Park, to provide a standard five speed transmission with a reverse gear.
Regarding claim 24, Evo fails to disclose a first gear pair of the plurality of meshed gear pairs are in a synchromesh engagement. However, Park teaches a first gear pair of the plurality of meshed gear pairs are in a synchromesh engagement (see Abstract, wherein a plurality of shift stages of a synchromesh type). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with gear pairs with synchromesh engagement, as taught by Park, to bring the selector and gear to the same speed using friction to eliminate clatter and grinding during gear shifting.

Claim 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Abe (US 20170219081 A1) and Mizuno (US 20150276053 A1).
Regarding claim 29, Evo fails to disclose the means for selectively engaging one of said plurality of meshed gear pairs for transmitting the rotational force from the first shaft to the second shaft comprises a rotatable selector drum. However, Mizuno teaches the means for selectively engaging one of said plurality of meshed gear pairs (see Fig. 4, M1-M7) for transmitting the rotational force from the first shaft (31) to the second shaft (31) comprises a rotatable selector drum (see Fig. 6, 74). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with a rotatable selector drum, as taught by Mizuno, to provide a variable speed drive for an internal combustion engine including a shift motor, where an inputting mechanism and an operation mechanism are disposed on the same side on the outer side of a transmission case, wherein a shifting operation can be carried out with a high degree of accuracy at a high speed (see paragraph [0011]).
Regarding claim 30, the combination of claim 29 elsewhere above would necessarily result in the following limitations: a lever arm (see Fig. 6, 79) mounted on an axis of the rotatable selector drum (74) to rotate the rotatable selector drum (see Fig. 6).
Regarding claim 31, the combination of claim 29 elsewhere above would necessarily result in the following limitations: an electrical solenoid (see Fig. 6, 51) to move the lever arm (79) and rotate the rotatable selector drum (74).

Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evo in view of Abe (US 20170219081 A1) and Park (US 9109675 B2).
Regarding claim 33, Evo fails to disclose the plurality of meshed gear pairs comprises six meshed gear pairs. However, Park teaches the plurality of meshed gear pairs comprises six meshed gear pairs (see Fig. 1, R, 1, 4, 5, 6, 13-1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with six meshed gear pairs, as taught by Park, to provide a standard five speed transmission with a reverse gear.
Regarding claim 34, Evo fails to disclose a first gear pair of the plurality of meshed gear pairs are in a synchromesh engagement. However, Park teaches a first gear pair of the plurality of meshed gear pairs are in a synchromesh engagement (see Abstract, wherein a plurality of shift stages of a synchromesh type). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Evo with gear pairs with synchromesh engagement, as taught by Park, to bring the selector and gear to the same speed using friction to eliminate clatter and grinding during gear shifting.


    PNG
    media_image1.png
    751
    1235
    media_image1.png
    Greyscale

1 - Evo Fig. 1 annotated


    PNG
    media_image2.png
    710
    1037
    media_image2.png
    Greyscale

2 - Evo Fig. 2 annotated

Allowable Subject Matter
Claims 17-18 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658